Citation Nr: 1207700	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  04-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for hypertension, as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claim is now under the jurisdiction of the Baltimore, Maryland RO.  

In September 2004, the Veteran testified before a Veterans Law Judge at a Board hearing.  In July 2005, the Board remanded the appeal.  

In September 2007, the Board sent the Veteran a letter advising that the Veterans Law Judge who conducted his hearing was no longer employed at the Board.  He was offered another opportunity for a hearing, but did not respond. 

In December 2007, the Board denied entitlement to service connection for hypertension on direct and presumptive bases, and secondary to diabetes.  The issue of entitlement to service connection for hypertension secondary to PTSD was remanded.  The listed issue was also remanded in August 2008 and August 2009 for additional development.  

In January 2010, the Board sent the Veteran another letter offering the opportunity for additional hearing.  The Veteran responded, indicating that he wanted to attend a Central Office hearing.  The hearing was subsequently scheduled, but in August 2010, the representative requested to cancel the hearing due to the Appeals Management Center's failure to complete the development previously requested.  

In September 2010, the Board again remanded this appeal.  It has since returned to the Board.  




FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that hypertension is proximately due to or the result of PTSD.

2.  Resolving reasonable doubt in the Veteran's favor, his hypertension is aggravated by PTSD.  


CONCLUSIONS OF LAW

1.  Hypertension is not caused by or the result of PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 3.310(a) (2011). 

2.  Hypertension is aggravated by PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. § 3.310(b) (2006); 38 C.F.R. §§ 3.102, 3.159 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By letter dated in January 2002 and in various correspondence throughout this appeal, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Correspondence dated in August 2009 provided notice how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the October 2011 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA medical records, and private medical records.  The Veteran has been provided examinations throughout the appeal period and numerous opinions and addendums have been obtained.  The Board acknowledges the January 2012 argument, wherein the representative argued that the most recent opinions did not contain adequate rationale.  Considering the various opinions of record, and as discussed in further detail below, the Board finds the evidence adequate to decide the claim.  Further, given the favorable decision to grant entitlement to service connection for hypertension under 38 C.F.R. § 3.310(b), the Board declines to request additional examination or opinion.  

On review, there is no error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159. 

Analysis

In May 2003, the RO denied entitlement to service connection for hypertension.  The Veteran disagreed with the decision and subsequently perfected this appeal.  In December 2007, the Board denied entitlement to service connection for hypertension on a direct basis, on a presumptive basis as a chronic disease, and secondary to diabetes.  The only remaining issue is that addressed herein.  Thus, the Board will limit its discussion of the evidence and analysis to this theory alone.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board observes that 38 C.F.R. § 3.310 was amended during the course of the Veteran's appeal, effective October 10, 2006.  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2011).  This requirement was not contained in prior versions of the regulation.  Cf. 38 C.F.R. § 3.310 (2006).

On review, the Veteran filed his claim of entitlement to service connection for hypertension in November 2001.  In October 2003, he submitted a private medical statement suggesting a relationship between his PTSD and hypertension.  In December 2005, the Veteran submitted a claim of entitlement to service connection for PTSD.  In March 2008, the RO granted entitlement to service connection for PTSD effective December 13, 2005.  Resolving reasonable doubt in the Veteran's favor, it appears that the secondary claim was raised prior to October 2006.  See 38 C.F.R. § 3.102 (2011).  Therefore, the Board will apply the former, i.e., the more liberal version, of the regulation.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A private treatment record dated in November 2000 shows a blood pressure reading of 142/86 and an assessment of borderline blood pressure.  A January 2001 record from Johns Hopkins Medicine indicates that the Veteran had a history of high blood pressure since December 2000.  

VA examination in March 2003 includes a diagnosis of hypertension, on treatment, uncontrolled.  In a May 2003 addendum, the examiner stated that he reviewed the claims file which showed an isolated episode of hypertension in October 1975, which was systolic in nature at a grade of 150/62.  No drug treatment was prescribed at that time.  A borderline increase in blood pressure was noted in November 2000.  The examiner stated that there was no drug treatment noted in the claims file when the borderline hypertension or stage 1 hypertension was noted.  

In October 2003, a private physician, Dr. P.J., stated that the Veteran was being treated for high blood pressure and it was very conceivable that PTSD played a large part in the development of this disease.  A September 2004 statement from Dr. P.J. indicates that the Veteran exhibited borderline high blood pressure as early as 1995 and diabetes was diagnosed in 2000.  

At the September 2004 hearing, the Veteran reported that he was first diagnosed with hypertension in approximately 2000.  

A January 2006 primary care note documents the Veteran's reports of nightmares related to Vietnam three to four times a week.  The examiner noted that the appellant's blood pressure was still elevated but given the history of depression and PTSD, he would refrain from starting the Veteran on a beta blocker.  He was started on a calcium channel blocker as he had maximized his dose for lisinopril.  The Veteran was subsequently seen in the VA mental health clinic.  He reported difficulties with sleep and reliving Vietnam experiences for a long time.  He reported nightmares and waking up sweating and with a pounding heart.  The Veteran presented for a blood pressure check approximately two weeks later.  The reported blood pressures were 169/96 and 150/90.  The Veteran was instructed to increase his diltiazem.  

The Veteran underwent a VA PTSD examination in May 2006.  He reported emotional difficulties, to include social and occupational maladjustments, subsequent to his discharge from service, but he was not aware of what was happening.  The examiner noted that the Veteran had been treated by VA for PTSD for the past two years.  

A VA primary care note dated in April 2007 indicates that the Veteran's blood pressure was moderately elevated and he was on three different medications for blood pressure control.  The dosage of his medications was increased.  The appellant's blood pressure was still mildly elevated in July 2008 and medications were again increased.  Subsequent records suggest that his blood pressure is now stable.  

A VA opinion was obtained in March 2009.  The examiner, a cardiologist, noted that the Veteran had a variety of disorders (diabetes, hypertension, obesity, dyslipidemia) that could be categorized as a metabolic syndrome.  He discussed the various risk factors and indicated that he was not aware of conclusive evidence suggesting that PTSD can be implicated in the causation of hypertension.  The examiner felt that it was more likely than not that PTSD did not contribute to the development or aggravation of hypertension in the Veteran.  The examiner, however, indicated that he did not consider himself an expert in hypertension and recommended further opinion.  

Additional opinion was obtained in August 2009.  The Board observes that this is the same physician who provided opinions in 2003 and there is no indication that he specializes in hypertension.  Notwithstanding, the examiner stated that it was likely as not that the Veteran's hypertension was aggravated by PTSD.  The rationale for this opinion was that stress alone can elevate hypertension.  In December 2009, the examiner stated that stress or PTSD was not the cause of the Veteran's hypertension and that a year ago, his blood pressure was the same as of December 2009.  

The Board subsequently requested clarification from the 2009 examiner.  In November 2010, the examiner stated that elevated blood pressure was noted in November 1977 when the Veteran had right eye surgery.  Blood pressure medication was started in 2003.  Consequently, he opined that the appellant's blood pressure was already elevated before a diagnosis of PTSD was given.  Therefore, hypertension most likely was not because of or a result of PTSD.  The Veteran was suffering from hypertension before a diagnosis of PTSD was made.  

In a December 2010 addendum, the examiner noted that according to the literature, in 95 percent of the cases of hypertension the cause is unknown.  PTSD is not listed as a cause of secondary hypertension.  It is a known factor that stressors like PTSD can aggravate existing hypertension.  Based on the date of diagnosis of each disorder, he opined that PTSD was not due to hypertension in this case.  He further stated that it was at least as likely as not that the Veteran's hypertension is not aggravated by service-connected PTSD.  

In considering whether secondary service connection is warranted, the Board acknowledges the October 2003 private medical statement that indicates that it was very conceivable that PTSD played a large part in the development of hypertension.  This opinion, however, is assigned little probative value as it is not supported by any rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits). 

The VA opinions are considered probative.  Although neither examiner specializes in hypertension, both are medical doctors and their opinions were rendered following review of the Veteran's claims file and were supported by adequate rationale to include discussions regarding the causes of and risk factors for hypertension, as well as the dates of diagnosis for the pertinent disabilities.

The evidence of record shows that the Veteran's hypertension was diagnosed prior to his PTSD.  On review, the preponderance of the evidence is against finding that the Veteran's hypertension is proximately due to or the result of service-connected PTSD under 38 C.F.R. § 3.310(a). 

Notwithstanding, the Board must also consider whether the Veteran's hypertension is aggravated by PTSD.  Review of outpatient records suggests that the Veteran's hypertension medication had to be increased on several occasions following the initial diagnosis and treatment for PTSD.  As set forth above, the record contains both positive and negative opinions regarding aggravation.  In this regard, the Board observes that the December 2010 statement that "it is at least as likely as not that the Veteran's hypertension is not aggravated," can also be interpreted as "at least as likely as not that it is."  The Board further notes that this examiner previously stated that it was likely as not that hypertension was aggravated by PTSD.  

On review and under the circumstances of this case, the Board finds no basis for favoring one opinion over the other.  Thus, resolving reasonable doubt in the Veteran's favor, his hypertension is aggravated by PTSD and service connection is granted under this limited theory of entitlement.  38 C.F.R. § 3.310(b); Allen.  This decision offers no opinion as to the effective date or what rating should be assigned. 



ORDER

Entitlement to service connection for hypertension as due to or as a result of PTSD is denied. 

Entitlement to service connection for hypertension as a result of aggravation due to PTSD is granted. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


